DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ Response and Amendment filed on June 21, 2022 have been received.  The Amendment has not been entered, because the amended claims require new searches and consideration.  Applicants are after-final, and prosecution on the merits is closed.  See MPEP §§ 714.12 and 714.13.  Applicants have declined to participate in the after-final consideration program, which would have given Examiner two hours to consider the amended claims.  Under the current rules that began in Fiscal Year 2021, examiners have 20-25% less time per case for search and examination, based on the specific CPC subgroups assigned to each patent application, with varying degrees of accuracy, by two contractee companies and auto-classification software.  Consequently, participating in the after-final program is important.  As previously discussed, Applicants’ elected with traverse Group 1 and the species of Lactobacillus paracasei (claim 1), since amended to recite a composition comprising seven lyophilized bacteria, including Lactobacillus paracasei, systemic administration (claim 1, limitation now deleted), oral administration (claim 1, limitation now deleted), an agent that activates NK (natural killer) cells (claim 3 and claim 6) and the effect of decreasing cancer growth (claim 13).  In the reply filed on March 3, 2022, Applicants elected the species that the bacteria of claim 1 are intact, although lyophilized, i.e., the sonication step in the method of making the composition, which is optional, is absent, and Applicants elected the species of Lactobacillus bulgaricus as the eighth bacterium in the composition (claim 2).  Applicants did not indicate whether their election was with or without traverse.  Nevertheless, Applicants elected a Group and a set of species with traverse in their Response of July 9, 2021.  Claim 1 has been amended, although this amendment has not been entered.  No claims have been added.  Claims 4, 5, 7-9, 11, 12, 17, 18, 21-24, 27, 28, 33-40 and 44 have been canceled.  Claims 10, 15, 16, 19, 20, 25, 26, 29-32, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions (non-elected Groups and non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1-3, 6, 13, 14 and 41 are treated on the merits herewith.  Because the Amendment has not been entered, Applicants’ arguments pertinent to the claim set of March 3, 2022 have been considered.  
As also previously discussed, in reply to Applicants’ traversal of the restriction requirement, Meiji Milk Products Co. Ltd. (JP 2005-194259 A), cited in Applicants’ IDS of Sep. 11, 2020, discloses that the therapeutic composition that activates NK cells to treat cancers comprises a culture of a lactic acid bacterium, Lactobacillus bulgaricus, that produces a certain phosphorylated polysaccharide that is the active agent.  See Best-Mode on p. 2, an English machine translation of which is attached.  Thus, this reference discloses the elected species of claims 2 and 3.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 6, 13, 14 and 41 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claimed invention is a judicial exception.  The claim(s) recite(s) a composition comprising eight naturally occurring probiotic bacteria, seven in claim 1 and the eighth in claim 2- Streptococcus thermophiles, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus paracasei and Lactobacillus bulgaricus.  The claims also recite a composition comprising the bacteria of claim 1 and an agent that is capable of activing NK cells, which is the eighth probiotic bacterium in the composition (claim 3 and claim 6).  See pages 2, 11, 26, 66 and 67 of the specification.  Claims 13 and 41 recite functional properties and intended uses of the composition, that it treats cancers, or oral or pancreatic cancer.  Claim 14 recites that the composition of claim 1 is put into a kit.  The kit has no structure and reads on the composition of claim 1 put into a clean container, or made into an oral dosage form (pills or tablets or capsules) and put into a clean container.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because they recite simply the bacteria themselves (claims 1-3 and 6) and functional properties and intended uses of the bacteria (claims 13 and 41).  Preparing the probiotic bacterium or bacteria as a conventional dosage form and putting that preparation into a container also does not amount to significantly more than the judicial exception (claim 14).  See MPEP §§ 2106, 2106(III), including the flow chart, in particular step 2B, and 2106.04(c)(I).  
	In view of the foregoing, the claims are rejected as being drawn to a natural product without significantly more.
	Applicants have not responded to this rejection.  Again, because the Amendment of June 21, 2022 has not been entered, this rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Naidu et al. (US 2013/0295066 A1).  Naidu et al. disclose a series of nutritional compositions, the Bio-E (Bio-Energy) compositions, for maintaining human health and for treating diseases such as cancer, diabetes, HIV and drug addiction.  See paragraphs 3, 62 and 79 and Examples 4 – 12 on pp. 9-13.  These compositions comprise physiologically effective amounts of LABs, lactic acid bacteria, in the form of a freeze-dried (lyophilized) powder.  The LABs comprise the LABs recited in claims 1-3- Streptococcus thermophiles, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus paracasei and Lactobacillus bulgaricus.  See paragraphs 144-145.  As discussed above, the agent that activates NK cells is the LAB L. bulgaricus.  
Regarding claim 6, if the composition comprises an agent that activates NK cells, such as an LAB or Lactobacillus bulgaricus, particularly in a physiologically effective dosage (see paragraphs 144-146), then this composition is one that activates NK cells.  Therefore, this claim does not distinguish the invention over the reference.  
Regarding claim 14, the reference discloses that the LABs, the bacteria of claims 1-3, can be formulated as conventional oral dosage forms, e.g., as tablets, hard or soft capsules, syrups, solutions, suspensions, emulsions or powders, or as foods or drinks.  See paragraphs 78-89 and 147.  The kit claim recites no structure and consequently reads on any conventional container comprising a solid or liquid dosage form, especially one with a label or instruction sheet describing the product and how much of it to take, e.g., two capsules or tablets per day.  It would have been routine and obvious to the artisan of ordinary skill at the time that the invention was filed to make the oral dosage forms disclosed in the reference and to package them as a kit, because doing so was routine and conventional at the time that the invention was filed.  This artisan of ordinary skill would have had every expectation of success in making this kit.
In view of the foregoing, a holding of obviousness is required.
Applicants assert that their invention is not obvious, because the reference discloses 43 species of LAB (lactic acid bacteria, Lactobacillaceae) that can be present in the Bio-E formulation comprising probiotic bacteria.  The reference does not disclose a composition comprising the seven bacterial strains recited in the claims and magnesium stearate.  Yet, Applicants assert that the reference discloses a composition comprising only one or two bacterial strains, Lactobacillus spp. and/or Bifidobacterium spp.  Applicants assert that the reference does not suggest that these compositions would be improved by adding five more strains.
In reply, again, Applicants’ Amendment has not been entered.  Thus, the version of claim 1 that recites that the composition comprises magnesium stearate has not been entered.  Regarding Lactobacillus spp. and/or Bifidobacterium spp., this phrase refers to two genera of LAB and multiple species in each genus.  Six of the seven species recited in claim 1 are in these two genera.  These two genera are recited in the composition of Example 12 of the reference.  Paragraph 145 of the references specifies individual species of these genera and discloses other LABs that are included in the composition, one of which is Streptococcus thermophiles.  These seven species of LAB are well known and commonly used species of probiotic LAB.  The comprising language of claim 1 permits additional species of probiotic LAB in the claimed composition.  Applicants have not shown any unexpected or surprising results with their combination of seven LAB.  Applicants have not shown that other LAB do not do what the claimed combination do.  As a result, the rejection is maintained.
Applicants are advised to participate in the after-final consideration pilot program, or to file an RCE.  Applicants are reminded of the PTO’s new policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one claim must be amended in a way that does not broaden that claim.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-23